         Case 1:16-cv-04412-RA-RWL Document 22 Filed 11/20/18 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: /I/ Z,ef{ If



 RICARDO ORTIZ,

                              Plaintiff,
                                                                 No. 16-CV-4412 (RA)
                         V.
                                                                         ORDER
 CAFE 71 INC., et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On June 20, 2017, Plaintiff submitted a motion for settlement approval. Dkt. 15.

Accompanying the motion, Plaintiff provided a chart summarizing the total amount to which

entitled: $27,706 ($6,795 in unpaid minimum wage, $7,058 in overtime wages, and $13,853 in

liquidated damages). Id. at 3-5. The proposed settlement agreement provides that Defendants shall

pay Plaintiff $57,000, with Plaintiff receiving $37,391.45 after attorney's fees are deducted.

         No later than November 30, 2018, defense counsel shall submit a letter explaining why a

settlement amount that provides Plaintiff with substantially more than he estimates he could expect

to receive at trial is fair and reasonable to Defendants. In the letter, counsel shall affirm they have

shown this order, the fairness letter, and the proposed settlement agreement and all supporting

materials to each individual defendant and corporate representative in this case, and that each

defendant approves of the proposed settlement agreement.

SO ORDERED.

Dated:     November 20, 2018
           New York, New York

                                                             rams
                                                   United States District Judge
